UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the SecuritiesExchange Act of 1934 (Amendment No. ) Filed by the Registrant S Filed by a Party other than the Registrant £ Check appropriate box: £ Preliminary Proxy Statement £ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) S Definitive Proxy Statement £ Definitive Additional Materials £ Soliciting Material under Rule 14a-12 WIRELESS TELECOM GROUP, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of filing fee (Check the appropriate box): S No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: WIRELESS TELECOM GROUP, INC.25 Eastmans RoadParsippany, NJ 07054(973) 386-9696 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To be held on September 17, 2008 To the Stockholders of Wireless Telecom Group, Inc.: NOTICE IS HEREBY GIVEN that the annual meeting of stockholders of Wireless Telecom Group, Inc., a New Jersey corporation (the Company), will be held at the American Stock Exchange, 86 Trinity Place, New York, NY 10006-1872, 14th Floor Main Meeting Room, on September 17, 2008, at 10:00 a.m., local time (the Meeting), for the following purposes: 1. To elect each of Savio W. Tung, James M. (Monty) Johnson, Hazem Ben-Gacem, Henry L. Bachman, Rick Mace, Adrian Nemcek and Joseph Garrity as a member of the Companys board of directors, for a term of one year or until their respective successors are elected and qualified; and 2. To approve an amendment to the Companys Amended and Restated 2000 Stock Option Plan, providing for an additional 1,000,000 shares of common stock of the Company, $.01 par value per share, that may be available for future grants under the plan; and 3. To transact such other business as may properly come before the Meeting or any adjournment thereof. The board of directors of the Company unanimously recommends that you vote FOR each of the seven nominees to the board of directors and FOR the approval of the amendment to the Companys Amended and Restated 2000 Stock Option Plan. The close of business on August 7, 2008 has been fixed as the record date for the determination of stockholders entitled to notice of and to vote at the Meeting. Accordingly, only stockholders of record at the close of business on that date will be entitled to vote at the Meeting. A copy of the Companys 2007 annual report is being mailed concurrently with this proxy material to all stockholders of record. All stockholders are cordially invited to attend the Meeting. Whether or not you expect to attend, you are requested to sign, date and return the enclosed proxy promptly. Stockholders who execute proxies retain the right to revoke them at any time prior to the voting thereof by (i) filing written notice of such revocation with the Secretary of the Company, (ii) submission of a duly executed proxy bearing a later date or (iii) voting in person at the Meeting. Attendance at the Meeting will not in and of itself constitute revocation of a proxy. Any written notice revoking a proxy should be sent to: Robert Censullo, Secretary, Wireless Telecom Group, Inc., 25 Eastmans Road, Parsippany, New Jersey 07054. A return envelope, which requires no postage if mailed in the United States, is enclosed for your convenience. By Order of the Board of Directors,Robert Censullo
